Case 1:14-cr-20145-CMA Document 207 Entered on FLSD Docket 07/16/2020 Page 1 of 1

AO 83 (Rev. 06/09) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT

for the

Southern District of Florida

United States of America
¥v.

Case No. 14-20145-CR-ALTONAGA

Antonio Norris
Defendant

 

ee Nee Nema Nae Nee me eee”

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

C1 Indictment CO Superseding Indictment (Information [Superseding Information () Complaint

C1 Probation Violation Petition Supervised Release Violation Petition [1 Violation Notice (J Order of Court

 

 

DUTY MAGISTRATE MIAMI
Place: 301 North Miami Avenue Courtroom No.: 5% Floor
Miami Florida 33128

 

Pursuant to Administrative Order 2020-33, a mask must be worn at |Date and Time: 7/29/2020 at 1:30
all times in a federal courthouse facility.

 

 

 

This offense is briefly described as follows:
1. Violation of Mandatory Condition, by failing to refrain from violation of the law.

Date: 7/15/2020 DeresAs ¥

Issuing officer's signature

REHAN AHMAD, DEPUTY CLERK

 

Printed name and title

 

o. penalty of perjury that I have:
xecuted and returned this summons C) Retughed this summons unexecuted

pate: _7-15-QO | fA__

Server's signature

A Canek Lk Po

Printed name and title

x
